          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

BILLY N. CULBERTSON
ADC #076385                                              PLAINTIFF

v.                    No. 2:19-cv-27-DPM-BD

BILL COWELL, Medical Director,
Grimes Unit; SHELIA ARMSTRONG,
Medical Grievance Officer, Grimes Unit;
TAMMY CANARD, Chronic Care, Grimes
Unit; KELLY PFITZNER, Medical
Records, Grimes Unit; ARIC SIMMONS,
APN, Grimes Unit; and BRENDA
BRIDGEMAN, Director of Nursing,
Grimes Unit                                           DEFENDANTS


                              ORDER
     The Court adopts Magistrate Judge Deere's careful and
unopposed partial recommendation, NQ 55.       FED.   R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Defendants' motion for
partial summary judgment, NQ 50, is partly granted and partly denied.
Culbertson may proceed with the claims listed in Magistrate Judge
Deere's conclusion, NQ 55 at 10-11.   All other claims are dismissed
without prejudice; and Defendants Canard and Pfitzner are dismissed
as Defendants.
So Ordered.


              D.P. Marshall Jr.
              United States District Judge




               -2-
